Title: [Diary entry: 21 April 1785]
From: Washington, George
To: 

Thursday 21st. Mercury at 40 in the Morning  at Noon and 58 at Night. Ground hard crusted with frost this morning (no hoar frost)—Ice the the ⅛ of an Inch thick—day clear—Wind pretty fresh from the No. West in the Morning. My Seedsman (foolishly) renewed his Sowing of the Barley this Morning; the ground being too wet to plough or harrow it. He sowed all the Seed he had, & left 5 or 6 rod unfinished for want of Seed. Did not sow grass seed—nor attempt to harrow the Barley in. Rid to the Fishing Landing—No fish caught—thence through the ferry Wheat field, to Muddy hole. Found the Roller had passed once over the grass Seed. Ordered it over a second time, crosswise. Found what is called the spice bush (a fragrant Aromatic shrub) in bloom. Perceived this to be the case on Monday also as I returned from Alexandria, & supposed it had been blown 2 or 3 days. It is a small greenish yellow flower growing round the twigs, & branches, and will look well in a shrubbery. The Sassafras not yet full out, nor the red bud. Dogwood blossom still inclosed in the button. After an early dinner, I went up in my Barge to Abingdon, in order to bring Mr. John Lewis (who had lain there sick for more than two months) down. Took my Instruments, with intent to Survey the Land I hold by purchase on 4 Mile run of Geo. & Jas. Mercer Esqrs. Called at Alexandria & staid an hour or two.